On Petition for Rehearing.
Nichols, J.
The case of Dunham v. McMichael (1906), 214 Pa. 485, 63 Atl. 1007, relied upon by appellants in their brief on rehearing is easily distinguished from the instant case. In that case the plaintiff’s son attempted to testify concerning a telephone conversation between his mother and the defendant. He was unable to identify the defendant. The plaintiff was an incompetent witness because of the fact that the matters in controversy involved her husband, and she was not permitted to testify as to the telephone conversation nor as to the person with whom she conversed over the phone. There was therefore no identification of the person conversing with the plaintiff.
In the instant case appellee testified as to the conversation and as to the person with whom she was talking which was a sufficient identification of the party talking to justify the admission of the mother’s testimony as to such part of the conversation as she heard. We have examined other cases cited by appellants in their brief on rehearing and they are as readily distinguished from the instant case as Dunham v. McMichael, supra. We do not need to discuss them.
The petition for rehearing is overruled.